Citation Nr: 0924989	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-19 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a lumbar spine disability prior to May 30, 
2008.  

2.  Entitlement to an initial disability evaluation in excess 
of 40 percent for a lumbar spine disability from May 30, 
2008.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cardiovascular disorder, and, if so, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and C.B. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1978 to March 
1980.    

This case is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions dated in August 2005 and January 
2006 from the Department of Veterans Affairs (VA) Regional 
Office (RO), in Little Rock, Arkansas.  The August 2005 
rating decision denied entitlement to service connection for 
a heart disability and determined that new and material 
evidence had not been received to reopen the claim for 
service connection for a lumbar spine disability.  In a 
January 2006 rating decision, service connection was granted 
for a lumbar spine disability and a 10 percent rating was 
assigned form February 28, 2005.  

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in August 2007.  A transcript 
of the hearing is associated with the Veteran's claims 
folder.  At the August 2007 hearing, the Veteran submitted 
additional evidence with a waiver to the Board and waived his 
right to have the case remanded to the RO for review of the 
additional evidence.  

In December 2007, this matter was remanded to the RO for 
additional development.  

Review of the record reveals that service connection for 
sinus bradycardia was denied in September 1981.  The Veteran 
was notified of this decision in November 1981 and he did not 
file an appeal.  This decision is final.  38 U.S.C.A. § 7105 
(West 2002).  The Board finds that the February 2005 claim 
for service connection for a heart condition (characterized 
by the Board as a cardiovascular disorder), is a claim to 
reopen the claim for service connection for a cardiovascular 
disorder to include sinus bradycardia, since the medical 
evidence shows that the Veteran continues to have sinus 
bradycardia and he argues that he has had an irregular 
heartbeat since service.  The Board is required to first 
consider whether new and material evidence had been presented 
before the merits of claim can be considered; and the Board 
can make an initial determination as to whether evidence is 
"new and material."  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  As such, the Board has recharacterized the 
issue as whether new and material evidence has been received 
to reopen the claim for service connection for a 
cardiovascular disorder.      


FINDINGS OF FACT

1.  Prior to August 30, 2007, the service-connected lumbar 
spine disability was principally manifested by subjective 
complaints of constant pain with objective evidence of 
forward flexion to 80 degrees, extension to 10 degrees, and 
left and right lateral flexion to 20 degrees, without 
objective findings of muscle spasm, abnormal spine contour, 
or evidence of neurological findings.    

2.  From August 30, 2007 to May 29, 2008, the service-
connected lumbar spine disability is principally manifested 
by subjective complaints of constant pain with objective 
evidence of forward flexion to 80 degrees, extension to 10 
degrees, and left and right lateral flexion to 20 degrees, 
and abnormal gait, without objective findings of muscle 
spasm, abnormal spine contour, or evidence of neurological 
findings.    

3.  From May 30, 2008, the service-connected lumbar spine 
disability is principally manifested by complaints of pain 
and occasional numbness in the left lower extremity with 
objective findings of mild tenderness at the lumbosacral 
junction; forward flexion ranging from 22 to 24 degrees; 
extension to 15 degrees; left lateral flexion to 12 degrees; 
right lateral flexion to 15 degrees; right rotation to 10 
degrees; and left rotation to 15 degrees; spasm with lateral 
flexion; pain in the extremes of range of motion; without 
objective evidence of ankylosis of the entire thoracolumbar 
spine or the entire spine; or intervertebral disc disease 
with incapacitating episodes having a duration of at least 6 
weeks during the past 12 months; or a separate neurological 
disability.    

4.  In a September 1981 rating decision, the RO denied 
entitlement to service connection for sinus bradycardia.  

5.  The evidence added to the record since the September 1981 
rating decision, is not cumulative or redundant; and by 
itself or in connection with the evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim for service connection for a 
cardiovascular disorder.   

6.  A cardiovascular disability to include hypertension, 
coronary artery disease, premature ventricular contractions 
with implantable cardiac device, sinus bradycardia, and 
myocardial infarction, was detected after service and is not 
related to in-service disease or injury.  


CONCLUSIONS OF LAW

1.  Prior to May 30, 2008, the criteria for an initial 
disability evaluation in excess of 10 percent for a lumbar 
spine disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  

2.  From August 30, 2007 to May 29, 2008, the criteria for a 
20 percent disability evaluation for the lumbar spine 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  

3.  From May 30, 2008, the criteria for an initial disability 
evaluation in excess of 40 percent for a lumbar spine 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  

4.  Evidence added to the record since the final September 
1981 rating decision is new and material; thus, the claim of 
entitlement to service connection for a cardiovascular 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).

5.  A cardiovascular disability to include hypertension, 
coronary artery disease, premature ventricular contractions 
with implantable cardiac device, and myocardial infarction, 
was not incurred in or aggravated by active service and may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Rating

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, pertaining to functional impairment.  The 
Court instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 
40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent is assigned for forward 
flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 
degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, the combined range of 
motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine. 

A 50 percent evaluation will be assigned 
of unfavorable ankylosis of the entire 
thoracolumbar spine. 

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine. 

Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.   

Note (2): For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are 
zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion. 

Note (4):  Round each range of motion 
measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2008).  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  Diagnostic 
Code 5243 defines an incapacitating episode as a period of 
acute signs and symptoms that requires bed rest prescribed by 
a physician and treatment by a physician.  Id.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

Analysis

Entitlement to a higher disability rating for a lumbar spine 
disability prior to May 30, 2008 

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the assignment to a 20 
percent rating and no higher under Diagnostic Code 5237 from 
August 30, 2007, the date it was ascertainable that the 
service-connected lumbar spine disability caused the 
Veteran's abnormal gait.  The preponderance of the evidence 
is against the assignment of a disability rating in excess of 
10 percent prior to August 30, 2007.  

For the time period prior to August 30, 2007, the evidence 
shows that the range of motion for the lumbar spine was 
forward flexion to 80 degrees, extension to 10 degrees, and 
left and right lateral flexion to 20 degrees.  See the August 
2005 VA examination report.  There is no medical evidence of 
limitation of forward flexion to 60 degrees or less or 
combined range of motion of 120 degrees or less.  The 
Veteran's combined range of motion for the lumbar spine for 
the time period in question is 130 degrees, without 
considering right and left rotation.  Upon VA examination in 
August 2005, there were no objective findings of muscle 
spasm.  Examination revealed 5/5 muscle strength.  There was 
no evidence of neurologic compromise.  Straight leg raise was 
negative.  The Veteran reported having constant pain and 
stiffness in the back with no radiation.  

VA treatment records dated from 2005 to 2007 show that the 
Veteran sought medical treatment for chronic low back pain.  
He underwent steroid injections in the lumbar spine.  See the 
August 2005 VA treatment record.  However, the VA treatment 
records dated prior to August 30, 2007 do not show evidence 
of increased symptomatology to warrant a rating in excess of 
10 percent for the lumbar spine disability.  The VA treatment 
records do not report range of motion of the lumbar spine.  
There is evidence of tenderness on the lumbar spine (see the 
VA treatment records dated November 2007).  However, there is 
no evidence of muscle spasm or abnormal gait.  An August 2005 
VA treatment record indicates that gait was normal.  No gross 
defects were noted.  A May 2007 A neurologic examination 
indicates that the Veteran had some falls but there was no 
evidence of abnormal ambulation.  

The preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 10 percent for the 
lumbar spine disability prior to August 30, 2007, under 
Diagnostic Code 5237.  38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2008).  

The rating criteria are intended to take into account 
functional limitations, therefore, the provisions of 38 
C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher 
evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any 
event, additional functional limitation warranting a higher 
evaluation has not been shown.    

The evidence supports the assignment to a 20 percent rating 
and no higher under Diagnostic Code 5237 from August 30, 2007 
to May 29, 2008.  An August 30, 2007 VA treatment record 
indicates that the Veteran was undergoing physical therapy 
for the lumbar spine disability.  On that date, the Veteran 
was fitted with a straight cane and was educated on 
ambulation.  It was noted that the Veteran would benefit from 
therapy to improve his gait pattern with the use of an 
assistive device.  A November 2007 VA treatment record 
indicates that the Veteran was unable to stand up due to the 
pain.  He was in a wheelchair.  The evidence shows that from 
August 30, 2007, the criteria for a 20 percent rating has 
been met since the medical evidence shows that the lumbar 
spine disability resulted in an abnormal gait.  

The preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 20 percent under 
Diagnostic Code 5237 from August 30, 2007 to May 29, 2008.  
For this time period, there is no evidence ankylosis of the 
lumbar spine or a limitation of flexion to 30 degrees or 
less.  

The Board has considered all other diagnostic codes pertinent 
to lumbar spine disabilities including Diagnostic Code 5243, 
intervertebral disc syndrome and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  The probative medical evidence establishes that 
there is no intervertebral disc disease of the lumbar spine 
or any neurological disability due to the service-connected 
lumbar spine disability.  A December EMG report indicates 
that there was minimal EMG evidence suggestive of chronic 
left L5 radiculopathy.  However, subsequent examination shows 
that there are no neurologic defects.  The May 2008 VA 
examination report indicates that there were absolutely no 
neurologic defects upon examination.  Neurologic examination 
including sensory, motor, and reflex examination was 
completely normal.  The examiner noted that the Veteran had 
complaints of intermittent left leg numbness.  The Veteran 
reported that he had bed rest one quarter of the time.  The 
examiner noted that bed rest was recommended once in 2001 and 
none since.  Thus, the application of Diagnostic Code 5243 is 
not warranted.  

In summary, the preponderance of the evidence is against the 
assignment of a disability evaluation in excess of 20 percent 
for the lumbar spine disability prior to May 30, 2008.  The 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied.

Entitlement to a higher disability rating for a lumbar spine 
disability from May 30, 2008 

The preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 40 percent for the 
lumbar spine disability.  In order for a rating in excess of 
40 percent to be assigned, the evidence must establish 
unfavorable ankylosis of the entire thoracolumbar spine or 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5242 (2008).  The medical evidence of record does not 
document unfavorable ankylosis of the spine.  The medical 
evidence shows that the Veteran has motion of the lumbar 
spine, even though the motion is limited.  Upon VA 
examination in May 2008, forward flexion was from 22 to 24 
degrees; extension was to 15 degrees; left lateral flexion 
was to 12 degrees; right lateral flexion was to 15 degrees; 
right rotation was to 10 degrees; and left rotation was to 15 
degrees.  The examiner noted that there was pain at the 
extremes of motion.  There was objective findings of 
tenderness at the lumbosacral junction. There was no atrophy, 
incoordination, or demonstrable weakness.  The examiner 
indicated that the functional impairment due to the lumbar 
spine disability was an inability to do much bending or 
lifting.

A rating in excess of 40 percent is not warranted under 
Diagnostic Code 5243.  There is no evidence of intervertebral 
disc disease or neurologic defects.  The May 2008 VA 
examination report indicates that there were absolutely no 
neurologic defects upon examination.  Neurologic examination 
including sensory, motor, and reflex evaluation was 
completely normal.  The examiner noted that the Veteran had 
complaints of intermittent left leg numbness.  The Veteran 
reported that he had bed rest one quarter of the time.  The 
examiner noted that bed rest was recommend once in 2001 and 
none since.  

As discussed in detail above, while the Veteran has 
complaints of intermittent radiating pain, the medical 
evidence of record does not identify a separate neurological 
disability due to the service-connected lumbar spine 
disability.  The preponderance of the evidence shows that the 
lumbar spine disability does not cause a separate 
neurological disability.  

In conclusion, the Board concludes that the preponderance of 
the evidence is against a disability evaluation in excess of 
40 percent for the service-connected lumbar spine disability 
from May 30, 2008.  

The Board further finds any additional staged ratings are not 
warranted in this case.  The Board has examined the record 
and finds that the 40 percent evaluation is warranted for the 
service-connected lumbar spine disability from May 30, 2008, 
the 20 percent evaluation is warranted from August 30, 2007 
to May 29, 2008, and the 10 percent rating is warranted prior 
to August 30, 2007.  Accordingly, additional staged ratings 
under Fenderson are not warranted.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's service-connected lumbar spine 
disability has resulted in frequent hospitalizations or 
caused marked interference with his employment (i.e., beyond 
that already contemplated in the assigned evaluation).  The 
Veteran has not been hospitalized for the lumbar spine 
disability.  The lumbar spine disability does cause 
occupational impairment and the currently assigned 40 percent 
disability evaluation is an acknowledgment on the part of VA 
that some interference with employment exists.  See 38 C.F.R. 
§§ 3.321(a), 4.1; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  However, there is no evidence of marked 
interference in this case.  

There is no evidence that the service-connected lumbar spine 
disability presents an unusual or exceptional disability 
picture.  The Board finds that the Veteran's symptoms are 
consistent with the criteria in the Rating Schedule and the 
Veteran's symptoms are normal manifestations of this 
disorder.  The Board finds that the disability picture is not 
unusual or exceptional and does not render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  Therefore, the Board concludes that 
the question of an extraschedular rating has not been raised, 
and need not be addressed.  Shipwash v. Brown, 8 Vet. App. 
218 (1995).  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1). 



II.  Entitlement to Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if cardiovascular disease became manifest to a 
degree of 10 percent or more within one year from the date of 
the Veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not perfected become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

New and Material Evidence

As discussed in the Introduction, the Board finds that the 
February 2005 claim for service connection for a heart 
condition (characterized by the Board as a cardiovascular 
disorder), is a claim to reopen the claim for service 
connection for a cardiovascular disorder to include sinus 
bradycardia, since the medical evidence shows that the 
Veteran continues to have sinus bradycardia and he argues 
that he has had an irregular heartbeat since service.  The 
Board is required to first consider whether new and material 
evidence had been presented before the merits of claim can be 
considered; and the Board can make an initial determination 
as to whether evidence is "new and material."  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As such, the Board 
has recharacterized the issue as whether new and material 
evidence has been received to reopen the claim for service 
connection for a cardiovascular disorder.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  In the present case, the 
Board finds that the Veteran is not prejudiced by the 
consideration of whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
cardiovascular disorder since, as will be discussed below, 
the claim is reopened and is adjudicated on the merits.  The 
Veteran was informed in the statement of the case and 
supplemental statement of the case as to why his claim for 
service connection failed on the merits, and he himself has 
addressed the merits of the claim.

In a September 1981 rating decision, the RO denied 
entitlement to service connection for sinus bradycardia on 
the basis that there were no symptoms of sinus bradycardia in 
service and this disorder manifested more than one year after 
service separation.  The Veteran was notified of this 
decision in November 1981 and he did not file an appeal.  The 
September 1981 decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.   

In February 2005, the Veteran filed a claim to reopen the 
claim for service connection for a cardiovascular disorder.  
In order to reopen a claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The Board finds the VA treatment records dated in 1996, 
August 2000 and September 2000, May 2002, September 2004, and 
August 2005 to be new and material evidence.  This evidence 
is new because it had not been previously submitted to agency 
decisionmakers, and is neither cumulative nor redundant.  
This evidence is material because it may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a Veteran's cardiovascular disease.  A claimant does not 
have to demonstrate that the new evidence would probably 
change the outcome of the prior denial.  Rather, it is 
important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The VA treatment 
records show the onset of premature ventricular contractions, 
the implantation of a pacemaker, treatment for a myocardial 
infarction, and diagnoses of coronary artery disease and 
hypertension.  Thus, this evidence is new and material.  

In conclusion, the Board finds that the evidence received 
since the September 1981 rating decision is new and material, 
and the claim for service connection for a cardiovascular 
disorder is reopened.



Service Connection

The Veteran asserts that he was treated for a heart condition 
in service and therefore, service connection is warranted.  
See the Veteran's statement dated in February 2005.  At the 
hearing before the Board in August 2007, the Veteran asserted 
that since the motor vehicle accident in service, he has had 
heart irregularities.  He stated that the service treatment 
records noted total body failure post accident.    

The medical evidence of record shows that the Veteran has a 
current cardiovascular disorder.  VA treatment records show 
diagnoses of hypertension (see the VA treatment record dated 
in August 2005), coronary artery disease (see the VA 
treatment record dated in August 2000), premature ventricular 
contractions with implantable cardiac device (see VA 
treatment records dated in August 1996, August 2000, 
September 2000, November 2000, May 2002, and March 2007), and 
non ST elevation myocardial infarction (see the VA treatment 
record dated in September 2004).  A May 2004 VA treatment 
record indicates that the Veteran had symptomatic bradycardia 
and his pacemaker was adjusted.  

Service treatment records show that upon enlistment 
examination in August 1978, examination of the heart was 
normal.  Blood pressure was 108/70.  Service treatment 
records do not document any complaints, treatment, or 
diagnosis of a cardiovascular disability.  Separation 
examination dated in March 1980 shows that examination of the 
heart was normal.  

For the Veteran to be successful in this claim, the evidence 
must show either that it is at least as likely as not that 
the current cardiovascular disorder is related to a disease 
or injury that occurred in service, or that the current 
cardiovascular disease diagnosed as hypertension, coronary 
artery disease, premature ventricular contractions with 
implantable cardiac device, sinus bradycardia, and myocardial 
infarction was shown to a compensable degree in the first 
post-service year.  

With respect to whether a relationship can be established 
between the current cardiovascular disease and service on a 
presumptive basis, it is noted that there is no medical 
evidence of a diagnosis of hypertension, coronary artery 
disease, premature ventricular contractions with implantable 
cardiac device, or myocardial infarction within the first 
post-service year.  The September 1981 VA examination report 
shows a diagnosis of sinus bradycardia.  However, this 
diagnosis was rendered 18 months after service separation.  
There is no evidence of sinus bradycardia within the 12 
months after service separation in March 1980.  Further, the 
Board notes that the evidence does not establish that the 
Veteran actually had a cardiovascular disability upon VA 
examination in September 1981.  The rating schedule provides 
that in the case of pathological bradycardia, simple delayed 
P-R conduction time, in the absence of other evidence of 
cardiac disability, is not a disability.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7015, Note.  

The first evidence of a diagnosis of coronary artery disease 
was in August 2000.  The first evidence of premature 
ventricular contractions was in 1996 and the implantable 
cardiac device was implanted in 2000.  The Veteran had the 
non ST elevation myocardial infarction in September 2004.  
The first evidence of a diagnosis of hypertension was in 
August 2005.  Thus, entitlement to service connection for 
cardiovascular disability may not be granted on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The question then is whether the evidence is at least in 
equipoise as to whether the Veteran has a current 
cardiovascular disability that is related to service.  The 
Board finds that the evidence is not in equipoise, but 
preponderates against the claim.  The probative evidence of 
record establishes that the current cardiovascular disorders 
manifested after service and are not related to disease or 
injury in service.  

The probative medical evidence establishes that the 
cardiovascular disorder first manifested more than 12 months 
after service separation and there is no competent evidence 
which relates the current cardiovascular disorder to service.  
The VA examination report dated in September 1981 indicates 
that the Veteran's heart had a sinus rhythm with bradycardia 
of 53 beats a minute.  It was noted that the Veteran had no 
cardiac history.  Chest x-ray examination was normal.  Blood 
pressure was 100/70.  The diagnosis, in pertinent part, was 
sinus bradycardia.  There was no other diagnosis pertinent to 
the cardiovascular system.  

The medical evidence of record shows that the Veteran had 
symptoms of chest pain in about 1996.  See VA treatment 
records dated in June and August 1996.  A June 1996 VA 
gastro-intestinal medical evaluation indicates that the 
Veteran reported having chest pain and/or discomfort.  The 
Veteran reported having chest pressure occasionally without 
shortness of breath.  He reported that he was worked up at a 
private hospital two years prior and there were no findings 
of heart disease.  

A June 1996 VA treatment record indicates that the 
electrocardiogram (ECG) was abnormal.  Chest x-ray was 
normal.  VA hospital records dated in August 1996 indicate 
that the chest pain was stress related.  The record noted 
that an ECG showed one premature ventricular contraction.  A 
subsequent ECG showed normal sinus rhythm with no further 
premature ventricular contractions.  There is evidence of 
sinus bradycardia and premature ventricular contractions in 
1996 but no other cardiovascular diagnoses.  See the August 
1996 ECG.  

The medical evidence of record shows that in August 2000, the 
Veteran sought medical treatment for shortness of breath and 
chest pain.  The diagnosis was atypical chest pain with 
coronary artery disease and premature ventricular 
contractions.  VA records indicate that a myocardial 
infarction was ruled out.  The Veteran was stated on 
Simvastatin due to family history of coronary artery disease.  
See the VA hospital records dated from August 2000 to 
September 2000 and in November 2000.  VA treatment records 
show that the Veteran underwent a cardiac catherization in 
November 2000.  The assessment was angiographically normal 
coronaries; grossly low normal systolic function; and 
bigeminy.   In November 2000, a pacemaker was implanted.  In 
September 2004, the Veteran sustained a non ST elevation 
myocardial infarction and underwent a LAD stent.  In 2005, 
hypertension was diagnosed.   

There is no competent evidence which establishes that the 
cardiovascular disorders are medically related to the 
Veteran's period of service.  The Board cannot ignore the 
fact that there were no objective findings of a 
cardiovascular disorder in service or within one year of 
service separation.  The first evidence of cardiovascular 
disease other than bradycardia or premature ventricular 
contractions was shown in 2000, almost 20 years after 
discharge.  See the VA treatment records dated in 2000 which 
show a diagnosis of coronary artery disease.  

The Veteran has theorized that the cardiovascular disorder is 
due to the motor vehicle accident in service in 1978.  See 
the Veteran's testimony at the hearing before the Board in 
August 2007.  He asserts that the motor vehicle accident 
caused an irregular heartbeat which led to the cardiovascular 
diseases.  The Veteran's own implied assertions that the 
cardiovascular disorder is medically related to the in-
service accident are afforded no probative weight in the 
absence of evidence that the Veteran has the expertise to 
render opinions about medical matters.  Although the Veteran, 
as a layperson, is competent to testify as to his symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  There is no evidence which 
establishes that the Veteran has medical expertise.  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).  The Veteran is not qualified to render a medical 
opinion regarding the origin of a disease or disability, and 
his statements cannot serve as competent medical evidence of 
the etiology of this disability.  Further, there is no 
competent evidence that supports the Veteran's theory of the 
etiology of the cardiovascular disorders.  

The Veteran asserts that he had an irregular heartbeat since 
the motor vehicle accident in service in December 1978.  The 
Veteran is competent to testify as to his observable 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
However, for a symptom or disorder such as sinus bradycardia, 
diagnostic tests such as an ECG are needed to detect this 
disorder.  

The medical evidence against the Veteran's claim consists of 
the service treatment records which establish that the 
Veteran did not have a cardiovascular disorder in service.  
Examination in September 1981, 18 months after service 
separation, did not detect any cardiovascular abnormalities 
other than sinus bradycardia.  As noted above, the first 
evidence of symptoms and diagnosis of a cardiovascular 
disorder was in 2000, almost twenty years after service.  The 
Board notes that this lengthy period, almost twenty years, 
with no evidence of pertinent diagnosis or treatment weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the Veteran's 
cardiovascular disorder was incurred during service, to 
include on a presumptive basis, or is related to an in-
service injury or trauma. As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply since there is no approximate balance 
of the evidence for and against the claim.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for a cardiovascular disorder 
is not warranted, and the claim is denied.

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided VCAA notice letters to the Veteran in April 
2005, August 2006, and January 2008.  The letters notified 
the Veteran of what information and evidence must be 
submitted to substantiate claims for service connection and 
for increased ratings.  The letters informed the Veteran as 
what information and evidence must be provided by the Veteran 
and what information and evidence would be obtained by VA.  
He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of his claims to the RO.  The content of 
the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in January 2008.  The 
claims were readjudicated in November 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The record establishes 
that the Veteran has been afforded a meaningful opportunity 
to participate in the adjudication of his claims.  Thus, 
there is no prejudice to the Veteran in the Board's 
considering this case on its merits.  Therefore, the Board 
finds the duty to notify provisions of the VCAA have been 
fulfilled, and any defective notice is nonprejudicial to the 
Veteran and is harmless error.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  Service treatment records 
were obtained.  VA treatment records from the Little Rock 
healthcare system dated from 1993 to January 2009 were 
obtained and associated with the claims folder.  The RO made 
searched for treatment records dated in 1980 and such records 
were not located.  The RO notified the Veteran of the 
unsuccessful records search in November 2008.  There is no 
identified relevant evidence that has not been accounted for.  
VA examinations were performed in 2005 and 2008 in order to 
obtain medical evidence as to the nature and severity of the 
lumbar spine disability.  At this time, the Board 
acknowledges the representative's arguments set forth in the 
May 2009 post remand brief.  However, the Board finds that 
the 2008 VA examination is adequate for rating purposes.  
Additionally, the competence of the medical examiner is 
presumed and there is no evidence of bias in the report.  The 
report discusses the Veteran's history and pertinent clinical 
findings.  Thus, no additional action in this regard is 
needed.  See generally, Cox v. Nicholson, 20 Vet. App. 563, 
568-70 (2007) (holding that VA may satisfy its duty to assist 
by providing a medical examination conducted by one able to 
provide "competent medical evidence" under 38 C.F.R. § 
3.159(a)(1), including nurse practitioners).  See also Morris 
v. West, 11 Vet. App. 174, 175 (1998) (per curiam order) 
(stating that even when a claimant "sincerely believe [s] 
that he has a grievance," that is not enough to show 
partiality or bias).

A VA examination to obtain a medical opinion was not 
conducted for the issue of entitlement to service connection 
for a cardiovascular disability.  However, such additional 
action is not warranted.  In disability compensation claims, 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that a medical opinion is not necessary 
because there is no evidence of disease, injury, or event in 
service or evidence which indicates that the cardiovascular 
disease may be associated to service and there is probative 
evidence establishing that the cardiovascular disability 
manifested more than 12 months after service.  There is 
sufficient competent medical evidence on file for the Board 
to make a decision on the claim.  Accordingly, a remand for 
the purpose of obtaining a medical opinion regarding whether 
the cardiovascular disability is etiologically related to 
service is not warranted.  38 C.F.R. § 3.159(c)(4); see Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McClendon 
v. Nicholson, 20 Vet. App. 79 (2006). 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for the lumbar spine disability prior to August 
30, 2007 is not warranted and the appeal is denied.  

Entitlement to a 20 percent disability evaluation for the 
lumbar spine disability from August 30, 2007 to May 29, 2008, 
is warranted and the appeal is granted to that extent and 
subject to the regulations pertinent to the disbursement of 
monetary funds.

Entitlement to an initial disability evaluation in excess of 
40 percent for the lumbar spine disability from May 30, 2008 
is not warranted and the appeal is denied.  

New and material evidence having been received, the claim for 
service connection for a cardiovascular disorder is reopened 
and the appeal is granted to that extent.  

Entitlement to service connection for a cardiovascular 
disability is not warranted, and the appeal is denied. 



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


